Fuller, J.
Upon a valid and duly verified information traversed by a plea of not guilty, plaintiff in error was prosecuted for and found guilty of the crime of seduction under a promise of marriage, and from a judgment of conviction error is brought to this court.
It is said that Chap. 64, Laws 1895, authorizing prosecutions upon information, embraces more than one subject, and therefore contravenes Sec. 21, Art. 3, of our constitution, and that the provisions of the statute are unauthorized and void, under Sec. 10 of Art. 6, which provides ‘‘that the grand jury may be modified or abolished by law.” No claim is made that the subject of the act is not clearly expressed in the title, or that the numerous sections of the statute are in any manner inconsistent therewith. To effect a specific and clearly defined change in criminal procedure is the sole object and purpose of the act; and all its auxiliary provision are merely incidental to the single subject, namely, to authorize the several courts of the state ‘ ‘to hear, try and determine prosecutions upon information, for crimes, misdemeanors and offenses” heretofore triable in the circuit court upon indictment only. In order to confer such power the system is so modified that the court may in its discretion proceed without the aid of a grand jury. The subject being single, the provisions to fully accomplish the object involved may be multifarious. Suth. St. Const. p. 93; State v. Morgan, 2. S. D. 32, 48 N. W. 314; State v. Becker, 3 *520S. D. 29, 51 N. W. 1018. In onr opinion the act is safely within the constitutional provision by which the legislature is expressly authorized to modify or abolish the grand jury.
The remaining question and point most strenuously urged and confidently relied upon by counsel for plaintiff in error is the insufficiency of the corroborating testimony. That the accused had illicit intercourse with the prosecuting witness at the time and place charged in the information, as a result of which she became pregnant, was clearly established at the trial by undisputed testimony, and the evidence submitted to the jury upon the question of previous chaste character was entirely sufficient to establish that averment of the information. Though the prosecutrix is the daughter of a farmer, she was residing in the city of Huron for the purpose of attending the public schools, and was evidently endeavoring to prepare herself to teach in the country. Before forming the acquaintance of the accused no one had attended her in the character of a suitor. In fact he is the only young man from whom she had ever received any attention. She seems to have impressed all who had occasion to observe her daily walk with the idea that she was a modest, conscientious and exemplary school girl, and the story of her calamity and her commendable demeanor upon the witness stand, as indicated by a candid, conservative and straightforward recital of the acts and declarations of the accused, by which she was induced, under a promise of marriage, to yield all to his vitiating embraces, must have been favorably received and observed by the jury. So long as motive, environment, station in life, and considerations inumerable prompt the action of the human mind, affianced lovers will conform to no inflexible rule or conduct or code of social ethics, from which the world may read the terms, conditions, or existence of a matrimonial alliance, and the circumstances of each particular case must measurably govern. For obvious reasons the deportment of one who has in bad faith entered into a contract of marriage without any intention to perform the same may be the sole occa*521sion for conduct; upon the part of himself and the injured woman unlike that of ordinary lovers. It appears from the uncontro-verted evidence in this case that late in the year 1894 the prosecuting witness first met and formed the acquaintance of the accused at a public meeting of the Young Men’s Christian Association, from which he accompanied her to the home of the county treasurer, with whose family she at that time resided. Thereafter he frequently escorted her home from places of public worship, church sociables, etc., and informed her that he was keeping company with no other young lady. For the purpose of assisting her to secure a school, he at one time took her to a neighboring village. Frequently he arranged to take her to various places, and afterwards, by some pretense or excuse, explained his reason for disappointing her. From the time of their first meeting up to the last of February, 1895, when he temporarily left the state, they had associated together in the manner above indicated, and he had accompanied her from public meetings to her place of abode upon at least twelve occasions. During his absence of five months she had no other male attendant, although no correspondence passed between them. Immediately upon his return he sought her out, renewed his attentions, and soon afterwards accomplished her ruin. It is abundantly shown, by the testimony of numerous reputable persons, that the prosecuting witness received from _ the accused all the attention that is disclosed by her evidence, and we cannot say upon all the facts and circumstances that the jury was unjustified in concluding that the confessed intercourse with a woman of previous chaste character was aecomp-lished under a promise of marriage. In our opinion there is corroborating evidence sufficiently tending to connect the accused with the commission of the offense, and that his guilt beyond a reasonable doubt stands proved. The judgment is affirmed.